OPINION
Pat Milligan was convicted after a bench trial of complicity to attempted theft. He is appealing the judgment, arguing that it is void because R.C. 2923.02(C) provides that: "No person who is convicted of committing a specific offense, of complicity in the commission of an offense, or conspiracy to commit an offense shall be convicted of an attempt to commit the same offense in violation of this section."
The State, in response, properly points out that the General Assembly has specifically provided that "a person may be convicted of complicity in an attempt to commit an offense in violation of R.C. 2923.02 under the Revised Code." Section 2923.03(C). Thus, the judgment rendered against Milligan is explicitly allowed by law and is not barred by the section quoted by the appellant, which really only bars multiple convictions for the underlying offense and an attempt to commit that offense.
Milligan's implicit assignment of error is overruled, and the judgment is affirmed.
BROGAN, J. and WOLFF, J., concur.